Citation Nr: 1629286	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to March 13, 2009, for the award of service connection for ischemic coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In October 2011, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of the proceeding is of record.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

  
FINDING OF FACT

On March 13, 2009, more than one year following his discharge from service, the RO received the Veteran's original claim seeking service connection for ischemic coronary artery disease.  


CONCLUSION OF LAW

The criteria for an effective date of prior to March 13, 2009, for the award of service connection for ischemic coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist


The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

As explained below, the determinative factor in this case is when the Veteran's claim was received.  Any notice sent or evidence received after the receipt of the claim would not establish the Veteran's entitlement to an earlier effective date for service connection.  Therefore, no further development is required before the Board decides this appeal.

Legal Criteria 

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of the United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  The Veteran served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulation.  See 38 C.F.R. § 3.307(a)(6).

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, Public Law 102-4, other than chloracne as provided in 38 C.F.R. § 3.309(e).  Ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  

Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Accordingly, the Board concludes that the Veteran is a "Nehmer class member" as defined in the law because he is a Vietnam Veteran who was diagnosed with a covered herbicide disease, namely ischemic coronary artery disease.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law; or if the class member's claim was received within one year from the date of the class member's separation from service.  See 38 C.F.R. § 3.816(c)(1)-(3).  If the class member's claim referred to in paragraph (c)(1) or (c)(2) of this section was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.816(c)(4).  Certain exceptions are set forth that are not pertinent to this appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54  

Factual Background and Analysis

The Veteran seeks entitlement to an effective date prior to March 13, 2009, for the award of service connection for ischemic coronary artery disease.  The Veteran initially filed a claim for service connection for an unspecified cardiac disability on March 13, 2009.  In a November 2010 rating decision, the RO granted service connection for ischemic coronary artery disease, assigning a 30 percent disability rating, effective March 13, 2009, the date VA received the claim.  

The Veteran separated from active service in January 1966.  It is not in dispute that the Veteran did not submit a claim of entitlement to service connection for ischemic coronary artery disease within one year from his discharge.  Therefore, assignment of an effective date for the grant of service connection for coronary artery disease, as of the day following discharge, is not warranted.  Therefore, the proper effective date for service connection for the Veteran's ischemic coronary artery disease is the later of the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.816(c)(4).  

Regarding when entitlement arose, private treatment records received in April 2009, as well as VA treatment records, showed symptoms of ischemic coronary artery disease since 2007, and treatment dating back to May 2008.  Private treatment records showed an abnormal nuclear stress test in May 2008.  He subsequently underwent a coronary angiography and coronary artery intervention.  He was found to have two vessel coronary artery disease, successfully treated with multivessel bare metal stent placement.  A May 2008 VA treatment record documented the Veteran's history of coronary artery disease and stent placement.  

The record does not include any communication from the Veteran, either formal or informal, indicating that he wished to file a claim for service connection for ischemic coronary artery disease prior to March 13, 2009.  Although the Veteran experienced symptoms of his ischemic coronary artery disease as early as 2007, and was diagnosed in May 2008, he is not entitled to an earlier effective date based on the date that the disability arose.  In this case, the Veteran filed his claim for benefits after he was diagnosed with ischemic coronary artery disease, making the date of his claim the later of the two events.  Given these facts, the date he filed his claim, March 13, 2009, is the earliest possible effective date assignable under VA regulations.  To the extent that the Veteran argues that an earlier effective date is warranted based on the date of the initial diagnosis or onset of symptoms, his argument fails.

In reaching this decision, the Board has considered the Veteran's written statements and hearing testimony.  Despite his contentions, however, it is clear that he did not file a formal or informal claim for service connection with the RO prior to March 13, 2009.  The Board has also considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

An effective date earlier than March 13, 2009, for the award of service connection for ischemic coronary artery disease is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


